Case 4:20-cr-00027-MFU Document 1-2 Filed 11/02/20 Page 1 of 6 Pageid#: 4




    Case
     Case1:13-cr-00435-TDS
           1:13-cr-00435-TDSDocument
                             Document263
                                       54 Filed
                                          Filed11/02/20
                                                11/12/14 Page
                                                         Page37
                                                              1 of
                                                                of658
Case 4:20-cr-00027-MFU Document 1-2 Filed 11/02/20 Page 2 of 6 Pageid#: 5




    Case
     Case1:13-cr-00435-TDS
           1:13-cr-00435-TDSDocument
                             Document263
                                       54 Filed
                                          Filed11/02/20
                                                11/12/14 Page
                                                         Page38
                                                              2 of
                                                                of658
Case 4:20-cr-00027-MFU Document 1-2 Filed 11/02/20 Page 3 of 6 Pageid#: 6




    Case
     Case1:13-cr-00435-TDS
           1:13-cr-00435-TDSDocument
                             Document263
                                       54 Filed
                                          Filed11/02/20
                                                11/12/14 Page
                                                         Page39
                                                              3 of
                                                                of658
Case 4:20-cr-00027-MFU Document 1-2 Filed 11/02/20 Page 4 of 6 Pageid#: 7




    Case
     Case1:13-cr-00435-TDS
           1:13-cr-00435-TDSDocument
                             Document263
                                       54 Filed
                                          Filed11/02/20
                                                11/12/14 Page
                                                         Page40
                                                              4 of
                                                                of658
Case 4:20-cr-00027-MFU Document 1-2 Filed 11/02/20 Page 5 of 6 Pageid#: 8




    Case
     Case1:13-cr-00435-TDS
           1:13-cr-00435-TDSDocument
                             Document263
                                       54 Filed
                                          Filed11/02/20
                                                11/12/14 Page
                                                         Page41
                                                              5 of
                                                                of658
Case 4:20-cr-00027-MFU Document 1-2 Filed 11/02/20 Page 6 of 6 Pageid#: 9




    Case
     Case1:13-cr-00435-TDS
           1:13-cr-00435-TDSDocument
                             Document263
                                       54 Filed
                                          Filed11/02/20
                                                11/12/14 Page
                                                         Page42
                                                              6 of
                                                                of658
